By the court,
Richardson, O. J.
The question to be settled in this case is, whether a tenant in dower has a right to sell wood growing upon the land, to be used any where except upon the land.
The statute enacts that no woman shall commit any strip or waste upon any lands whereof she shall be endowed, but she shall maintain such lands in good and sufficient repair during her estate therein, and shall so leave the same at the expiration of her estate therein; and shall be liable to respond in damages to the owner of the reversion for any strip or waste by her done or suffered thereupon.
A tenant in dower may convey her estate ; and it may be taken by an extent of an execution upon it. And he to whom the estate so passes will have all the right she had. 10 Mass. R. 260, Barber vs. Root; 16 ditto 186, Roberts vs. Whiting.
Every tenant in dower has a right incident to the estate to take fire-wood, if there be a house assigned to her on the land ; to take timber for the repairing of fences and buildings, if there he fences and buildings upon the land, and to take timber to make ploughs, &c., if there be tillage. Co. Littleton 41, b, and 53, b; Woodfall 234; 7 Pick. 152.
But she has only a special property in the wood, to use it *343for these purposes - upon the land, and cannot sell it; 11 Coke 82; 2 N. H. R. 430, Elliot vs. Smith; 7 Pick. 152, Padelford vs. Padelford; Co. Litt. 53, b.
: She cannot be endowed of woodland, unless it was occupied with the farm by the husband. 1 Law's, 540.
She may build a new house upon the land, but. she cannot take timber from the land for that purpose. Nor can she take timber from the land for the purpose, of repairing the house’ so built. Hobert 234, Darcy vs. Askwith.
She cannot dig earth and carry it. off the land. ‘ Bacon’s Ab,-, “ Waste,” sec. 3. . •' v . ' . . *
She. cannot take timber to build new fences, where there were none.before. Co: Litt., S3, b. . ’ ■ -
It is thus apparent that in order to entitle a tenant in dower to take fire-wood, there must be a house- upon the land when her' dower is assigned to hero that she. can'take wood only to use. in such house and that if she-'take it herself, or permit any other person to. take it, to be used in any other place, it is waste. ' ■ - -, -
There must, therefore, be in this case,

Judgment on the verdict.